Case 1:17-cv-00052-IMK-MJA Document 150-7 Filed 12/06/19 Page 1 of 4 PagelD #: 5449

UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT

OF WEST VIRGINIA
SCOTT T. BALLOCK Case No.: 1:17-CV-52
Plaintiff,
v. JURY TRIAL REQUESTED
ELLEN RUTH COSTLOW,

STATE TROOPER MICHAEL KIEF,
STATE TROOPER RONNIE M. GASKINS,
And STATE TROOPER CHRIS BERRY,

Defendants.
PL °*S EXPE TNE

The Plaintiff, Scott T. Ballock, hereby discloses the witnesses he anticipates will
give opinion evidence in his case in chief at the trial of this action.

1. Dr. Clifford B. Hawley, Professor of Economics, WVU, in Morgantown, West
Virginia. Copies of Dr. Hawley’s report dated Monday, March 25, 2019 is
attached, along with his curriculum vitae, standard fee schedule, invoice for this
case, and a history of depositions and court appearances between 2011 and 2018,
are all being produced with this disclosure.

Discovery closes June 7, 2019. As indicated in Dr. Hawley’s report, additional
data may come to hand that could warrant additions to the report. Subject to the

applicable rules, orders of the Court and arrangements among counsel, the report

j
EXHIBIT 7
Case 1:17-cv-00052-IMK-MJA Document 150-7 Filed 12/06/19 Page 2 of 4 PagelD #: 5450

may be updated. Upon reasonable notice, Dr. Hawley will be available for a
deposition, at the expense of the party requesting it.

Dm There have been several healthcare providers identified in discovery who
examined and or treated Scott Ballock, Ellen Costlow and their children at various
relevant times, A signed consent has been provided and defense counsel has been
collecting records.

According to LR Civ P, Rule 26.01 (b):
The disclosures described in Fed. R. Civ. P. 26(a)(2)(B) shall not be
required of witnesses who have not been specially retained or
employed by a party to give expert testimony in the case, including
physicians and other medical providers who examined or treated a
party or party’s decedent unless the examination was for the sole
purpose of providing expert testimony in the case, or one whose
duties as the party’s employee regularly involve giving expert
testimony.

There are no physicians or other medical providers who may give evidence who

are known to Plaintiff or his counsel who would require submission of a disclosure

described in Fed. R. Civ. P. 26(a)(2)(B).

of March, 2019,

 

 

 

Crooks Law Firm PLLC

244 Pleagant Street

Morgantown, WV 26505

(304) 282-1039

Counsel for Defendant, Scott T. Ballock
Case 1:17-cv-00052-IMK-MJA Document 150-7 Filed 12/06/19 Page 3 of 4 PagelD #: 5451

UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT

OF WEST VIRGINIA
SCOTT T. BALLOCK Case No.: 1:17-CV-52
Plaintiff,
v. JURY TRIAL REQUESTED
ELLEN RUTH COSTLOW,

STATE TROOPER MICHAEL KIEF,
STATE TROOPER RONNIE M. GASKINS,
And STATE TROOPER CHRIS BERRY,

Defendants.

T ERVICE

I, Charles J. Crooks, Esq., local counsel for the Plaintiff, Scott T. Ballock, hereby
certify that on March 27, 2019, I served complete copies of the foregoing “Plaintiff’s
Expert Witness Disclosures” by email and U.S. postal delivery to the following:

P. Todd Phillips, Esq.

141 Walnut Street

Morgantown, WV 26505

Counsel for Defendant,

Ellen Ruth Costlow

Phone: (304) 296-3200 or (304) 296-0123
(304) 296-0713 fax
Case 1:17-cv-00052-IMK-MJA Document 150-7 Filed 12/06/19 Page 4 of 4 PagelD #: 5452

Mark G. Jeffries (WV Bar No. 11618)
Steptoe &amp; Johnson PLLC

400 White Oaks Blvd.

Bridgeport, WV 26330-4500

Mark jeffri t -j nc

And

Monté L. Williams (WV Bar No. 9526)
Steptoe &amp; Johnson PLLC

P.O. Box 1616

Morgantown, WV 26507-1616

(304) 598-8000

Co-counsel for Defendants State Trooper
Michael Kief, State Trooper Ronnie M.
Gaskins and State Trooper Chris Berry

I further certify that I electronically filed and served this certificate of service via

the ECF system.

Charter A. Crooks

/S/ Charles J. Crooks, Esq.
